DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Jun 22, 2021 in response to the Non-Final Office Action mailed on Mar 22, 2021, regarding application number 16/180,378. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-3, 7-10, 13-14, 16-20, 25-26, 28, 30, 33, 35 and 86 is/are currently pending and has/have been examined.
Claim(s) 86 has/have been newly added. 


Response to Amendment 
	The Amendment filed on Jun 22, 2021 has been entered. Applicant’s Remarks filed on Jun 22, 2021 have been considered as follows.
Based on the Amendments to the Claims, and Page(s) 5-8 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 33 and 86 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claim 33, the recitation “wherein said plurality of constrictions” is unclear. Claim 33, which depends from Claim 1, describes further describes limitations for the plurality of constrictions that are optional in Claim 1 (see Claim 1: “and/or wherein the channel comprises a plurality of constrictions”). In the case where Claim 1 does not have the plurality of constrictions, Claim 33 is unclear as there would be no plurality of constrictions to further define. The examiner suggests rewriting Claim 33 to state “wherein, when the channel comprises a plurality of constrictions, the plurality of constrictions…” in order to overcome this rejection.

Regarding Claim 86, the recitation “wherein said plurality of constrictions” is unclear. Claim 33, which depends from Claim 1, describes further describes limitations for the plurality of constrictions that are optional in Claim 1 (see Claim 1: “and/or wherein the channel comprises a plurality of constrictions”). In the case where Claim 1 does not have the plurality of constrictions, Claim 33 is unclear as there would be no plurality of constrictions to further define. The examiner “wherein, when the channel comprises a plurality of constrictions, the plurality of constrictions…” in order to overcome this rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 7-9, 16-18, 20, 26, 28 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grisham et al (WO 2016/019393, see attached document, already of record) in view of Kapur et al (US 2016/0123857).

Regarding Claim 1, Grisham teaches a microfluidic device for filtering particles in a fluid (see Grisham: Abstract; “a system for processing and analyzing particles”, [00101]), comprising: 
a reservoir for holding configured to hold said fluid comprising said particles (see Grisham: “a plurality of reservoirs, wherein at least one of the reservoirs 
a channel in fluid communication with said reservoir (see Grisham: “a device, wherein the device is in fluid communication with each of the plurality of reservoirs, and wherein the device is adapted to process particles from the sample comprising particles, wherein the processing comprises flowing the sample comprising particles from the reservoir comprising the sample into an input of a device, and passing the particles through the device, wherein the passing comprises flowing the particles from the input through a plurality of parallel flow streams within the device, wherein at least one of the parallel flow streams comprises a reagent which flows from at least one of the plurality of reservoirs”, [00101]-[00102]; [0005]-[0014]); and 
at least one filter feature in said channel, wherein said at least one filter feature comprises a field of a plurality of physical obstacles configured and arranged in said channel, wherein said at least one filter feature separates said particles in said fluid upon flow of said fluid from said reservoir through said channel, wherein said at least one filter feature comprises at least one passage between the plurality of physical obstacles and through the filter feature, and wherein said channel comprises a first end and a second end, wherein said first end is adjacent to said reservoir and said first end is disposed between said reservoir and said second end, and wherein said channel comprises a first end and a second end and wherein the at least one filter feature is located at said first end (see Grisham: “and wherein the device comprises an array of obstacles, whereby the passing the particles through the device serves to process the particles as well as separate the particles by size”, [00101]-[00102]; [0005]-[0014]; “obstacles can generally be organized into rows and columns… all obstacles in an array can 
Grisham teaches the channel being of a constant width. 
Grisham does not teach “and wherein a cross-section of said channel decreases along a direction leading from said first end to said second end”, “and/or wherein the channel comprises a plurality of constrictions” nor “a cross section of the passage between the filter features that is at least 30 µm”. 
	However, Kapur teaches the analogous art of structures for concentration and separation of particles (see Kapur: Abstract; [0003]). Kapur teaches that channels can be made with pillars for particle separation and also with a reducing cross section to allow for focusing of particles or, alternatively, can be made with multiple constrictions in sequence (i.e. periodic increasing and decreasing of channel cross section) to provide the same advantage (see Kapur: [0016]; [0039]). Kapur further teaches that the array of obstacles is arranged such that only a predetermined size of particles can pass through/be filtered to the next stage and further describes that the gaps of obstacles can be between about 1 μm to about 1 mm (see Kapur: [0061]; [0069]; “post structures are spaced apart from one another by gaps through which fluid can be extracted”, [0092]; the examiner notes that 30 µm falls within the range described by Kapur). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the channel of Grisham to feature a reducing cross section or, alternatively, multiple constrictions in sequence (i.e. periodic increasing and decreasing of channel cross section), as described by Kapur, further making the distance between the obstacles to be between about 1 μm to about 1 mm, because Kapur teaches that a reducing cross section allows for particle focusing (see Kapur: [0061]; [0069]; “post structures are spaced apart from one another by gaps 

Regarding Claim 2, modified Grisham teaches all the limitations as applied to Claim 1 and further teaches wherein said reservoir, said channel, and at least one filter feature are integrated in a chip (see Grisham: “after travelling across the microfluidic chip”, [00102]). 

Regarding Claim 3, modified Grisham teaches all the limitations as applied to Claim 2 and further teaches wherein said chip comprises a plurality of compartments fluidically connected to said reservoir (see Grisham: [00101]-[00102]; Grisham describes a plurality of reservoirs connected to each other, where the reservoirs not containing the particles contain reagents and processing fluids). 

Regarding Claim 7, modified Grisham teaches all the limitations as applied to Claim 1. Modified Grisham further teaches that posts can have various shapes (see Grisham: “in some cases, a post (obstacle) has a cylindrical shape”, [00419]). 
Modified Grisham does not specifically teach an embodiment wherein said plurality of physical obstacles includes a plurality of cylinders each having a cross-sectional dimension and a vertical dimension arranged within said field. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have modified the posts of modified Grisham to be cylindrical as this is one of the options envisioned by Grisham, and one of skill in the art would have had a reasonable expectation of success in changing the posts to be cylindrical. 
It would have been obvious to one skilled in the art before the filing date of the invention to have modified the posts of modified Grisham to be cylindrical in shape, because Grisham 

Regarding Claim 8, modified Grisham teaches all the limitations as applied to Claim 7 and further teaches wherein respective cross- sectional dimensions and vertical dimensions of at least a subset of said plurality of cylinders are the same (see Grisham: “obstacles can generally be organized into rows and columns… all obstacles in an array can be identical in size and shape…”, [00242]-[00243]). 

Regarding Claim 9, modified Grisham teaches all the limitations as applied to Claim 7. Modified Grisham further teaches that not all posts need be of the same dimensions and/or shape (see Grisham: “obstacles can generally be organized into rows and columns… all obstacles in an array can be identical in size and shape although this need not be the case. In some cases, all obstacles in an array are not identical in shape…”, [00242]-[00243]). 
Modified Grisham does not specifically teach an embodiment wherein at least a subset of plurality of cylinders have different cross-sectional dimensions and vertical dimensions. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have modified a subset of the posts of modified Grisham to be different from the rest of the posts as this is one of the options envisioned by Grisham, and one of skill in the art would have had a reasonable expectation of success in changing the posts in this manner. 
It would have been obvious to one skilled in the art before the filing date of the invention to have modified the posts of modified Grisham to be cylindrical in shape, because Grisham teaches that not all posts need be of the same dimensions and/or shape (see Grisham: “obstacles can generally be organized into rows and columns… all obstacles in an array can be 

	Regarding Claim 16, modified Grisham teaches all the limitations as applied to Claim 1. Modified Grisham teaches that the particles are moved through the chambers using various means, including mechanical, hydrodynamic and centrifugal gravitational means, among others (see Grisham: [00659]). 
	Modified Grisham does not explicitly teach that the direction from first end to second end is the direction of a gravitational acceleration vector. 
	However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have placed the channel in the direction of the gravitational vector as modified Grisham envisions that particles, which are moving through the channel, are moved using centrifugal gravitational means. 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the construction of the channel of modified Grisham to be in the direction of the gravitational vector, as Grisham teaches that that the particles are moved through the chambers using various means, including mechanical, hydrodynamic and centrifugal gravitational means, among others (see Grisham: [00659]).

	Regarding Claim 17, modified Grisham teaches all the limitations as applied to Claim 1. Modified Grisham teaches that the particles are moved through the chambers using various means, including mechanical, hydrodynamic, pressure gradient and centrifugal gravitational means, among others (see Grisham: [00659]). 
	Modified Grisham does not explicitly teach that the direction is oriented along a direction of a pressure increase or decrease along a direction leading from said first end to said second end. 

	It would have been obvious to one skilled in the art before the filing date of the invention to modify the construction of the channel of modified Grisham to be in the direction of the pressure increase or decrease, as Grisham teaches that that the particles are moved through the chambers using various means, including mechanical, hydrodynamic, pressure increase or decrease and centrifugal gravitational means, among others (see Grisham: [00659]).

	Regarding Claim 18, modified Grisham teaches all the limitations as applied to Claim 1. Modified Grisham teaches that the spacing between the obstacles is an important consideration, as spacings smaller than the particles can lead to clogging of the channel (see Grisham: [00410]). 
	Modified Grisham does not explicitly teach “wherein said at least one filter feature comprises at least one passage with a cross-section that is greater than or equal to an average diameter of the particle in the fluid among other particles in the fluid”.
	However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art have modified the spacing between the posts to be larger than the particles to prevent clogging.  
It would have been obvious to one skilled in the art before the filing date of the invention to modify the spacing between the posts of modified Grisham to be larger than the average size of the particles in the fluid, because Grisham teaches that that the spacing between the obstacles is an important consideration, as spacings smaller than the particles can lead to clogging of the channel (see Grisham: [00410]).



Regarding Claim 26, modified Grisham teaches all the limitations as applied to Claim 20 and further teaches wherein said particles comprise cellular components, and wherein said cellular components include one or more members selected from the group consisting of cell membrane, cell wall, organelles, macromolecular constituent(s), deoxyribonucleic acid (DNA), and ribonucleic acid (RNA) (see Grisham: “devices and methods for processing cells that can improve cell quality, streamline workflows, and lower costs”, Abstract; [0003]; “In some cases, a cellular fragment is a nucleic acid. A nucleic acid can be, e.g., DNA or RNA”, [00128]-[00131]; [00153]-[00165]).

	Regarding Claim 28, modified Grisham teaches all the limitations as applied to Claim 1 and further teaches wherein said particles comprise a homogeneous population of particles is homogenoousor a heterogeneous population of particles (see Grisham: “devices and methods for processing cells that can improve cell quality, streamline workflows, and lower costs”, Abstract; [0003]; “In some cases, a cellular fragment is a nucleic acid. A nucleic acid can be, e.g., DNA or RNA”, [00128]-[00131]; [00153]-[00165]; Cells as processed by Grisham can be either heterogeneous (i.e. an unprocessed sample) or homogeneous (i.e. a pre-processed sample)).

	Regarding Claim 33, modified Grisham teaches all the limitations as applied to Claim 1 and further teaches wherein said channel comprises (a) at least one constriction between said 
	
Regarding Claim 86, modified Grisham teaches all the limitations as applied to Claim 1 and further teaches wherein said channel comprises (a) at least one constriction between said first end and said second end to reduce a concentration of air trapped in said filter feature or (b) at least two constrictions on opposite sides of said channel between said first end and said second end to reduce a concentration of air trapped in said filter feature (see modification of Claim 1, modify the channel of Grisham to feature a reducing cross section or, alternatively, multiple constrictions in sequence (i.e. periodic increasing and decreasing of channel cross section), as described by Kapur, further making the distance between the obstacles to be between about 1 μm to about 1 mm, because Kapur teaches that a reducing cross section allows for particle focusing (see Kapur: [0061]; [0069]; “post structures are spaced apart from one another by gaps through which fluid can be extracted”, [0092]; the examiner notes that 30 µm falls within the range described by Kapur)).

Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grisham et al (WO 2016/019393, see attached document, already of record) in view of Kapur et al (US 2016/0123857) and in further view of Picot et al (A biomimetic microfluidic chip to study the circulation and mechanical retention of red blood cells in the spleen, American Journal of Hematology, Vol 90, No 4, April 2015, as cited on the IDS dated Apr 22, 2019, already of record) and in further view of Collins (US 2014/0248621, already of record).

Regarding Claim 10, modified Grisham teaches all the limitations as applied to Claim 7. Modified Grisham teaches the cylindrical obstacles (see modification of Claim 7). 
Modified Grisham does not teach “wherein said plurality of cylinders is arranged in a plurality of concentric rings, wherein said plurality of concentric rings comprises an inner ring and an outer ring, and wherein said inner ring is disposed between said outer ring and said reservoir”. 
However, Collins teaches the analogous art of microfluidics devices for blood processing (see Collins: Abstract). Collins teaches that a device can be arranged in a spiral, where the posts are arranged within the spiral to form concentric circles with the reservoir in the middle of the concentric circles to facilitate complete isolation of cells from the fluids and collection at the outlet (see Collins: [0105]; Claim 10; Fig 17). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Grisham to be arranged in a spiral, where the posts are arranged within the spiral to form concentric circles with the reservoir in the middle of the concentric circles as taught by Collins, because Collins teaches that this facilitates complete isolation of cells from the fluids and collection at the outlet (see Collins: [0105]; Claim 10; Fig 17).

.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grisham et al (WO 2016/019393, see attached document, already of record) in view of Kapur et al (US 2016/0123857) and in further view of Picot et al (A biomimetic microfluidic chip to study the circulation and mechanical retention of red blood cells in the spleen, American Journal of Hematology, Vol 90, No 4, April 2015, as cited on the IDS dated Apr 22, 2019, already of record) and in further view of Jones et al (US 2015/0196909, already of record).

Regarding Claim 14, modified Grisham teaches all the limitations as applied to Claim 7. Modified Grisham teaches the cylindrical posts (see modification of Claim 7). 
Modified Grisham does not teach “wherein said plurality of cylinders are arranged in a serpentine configuration at said first end of said channel, wherein said serpentine configuration includes at least one convex portion comprising a subset of said plurality of cylinders, which convex portion is in fluid communication with said reservoir”.
However, Jones teaches the analogous art of microstructured arrays (see Jones: Abstract). Jones teaches an arrangement for the pillars that defines a serpentine propagation path of the fluid sample (see Jones: [0014]; [0042]; Fig 5; Fig 5 shows the serpentine arrangement of the posts and the resulting direction of the flow). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the posts of modified Grisham to be in a serpentine arrangement as described in . 


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grisham et al (WO 2016/019393, see attached document, already of record) in view of Kapur et al (US 2016/0123857) and in further view of Picot et al (A biomimetic microfluidic chip to study the circulation and mechanical retention of red blood cells in the spleen, American Journal of Hematology, Vol 90, No 4, April 2015, as cited on the IDS dated Apr 22, 2019, already of record).

	Regarding Claim 19, modified Grisham teaches all the limitations as applied to Claim 1. 
Modified Grisham teaches that the spacing between the obstacles is an important consideration, as spacings smaller than the particles can lead to clogging of the channel (see Grisham: [00410]). 
	Modified Grisham does not teach “wherein said at least one filter feature comprises at least one passage with a cross-section that is less than an average diameter of the particle in the fluid among other particles in the fluid”.
	However, Picot teaches the analogous art of a microfluidic chip with a filter feature formed of posts (see Picot: Abstract). Picot teaches a spacing between pillars that is smaller than the particles of interest to retain the particles between the posts for analysis (see Picot: Fig 1; Fig 2C & Description of Fig 2C). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the spacing between the posts of modified Grisham to be smaller than the average size of the particles in the fluid as taught by Picot, because Picot teaches that a spacing .


Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grisham et al (WO 2016/019393, see attached document, already of record) in view of Kapur et al (US 2016/0123857) and in further view of Ramsey et al (US 2014/0272958, already of record).

	Regarding Claim 25, modified Grisham teaches all the limitations as applied to Claim 1. Modified Grisham teaches the particles (see modification of Claim 1).
	Modified Grisham does not explicitly teach “wherein said particles comprise, or are enclosed in, a gel or a polymer matrix”. 
	However, Ramsey teaches the analogous art of microdevices with obstacles for detection of genomic DNA (see Ramsey: Abstract; Fig 5). Ramsey teaches that whole cells can be restrained by a gel matrix for the extraction of genomic DNA (see Ramsey: [0027]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the particles of modified Grisham to be restrained in a gel matrix as taught by Ramsey, because Ramsey teaches that whole cells can be restrained by a gel matrix for the extraction of genomic DNA (see Ramsey: [0027]).
	

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grisham et al (WO 2016/019393, see attached document, already of record) in view of Kapur et al (US 2016/0123857) and in further view of Hindson et al (US 2014/0378322, as cited on the IDS dated Dec 23, 2018, already of record).

Regarding Claim 30, modified Grisham teaches all the limitations as applied to Claim 1. Modified Grisham teaches the particles (see modification of Claim 1).
	Modified Grisham does not explicitly teach “wherein said particles include comprise nucleic acid barcodes coupled thereto”. 
	However, Hindson teaches the analogous art of methods and compositions for sample processing, particularly for sequencing applications (see Ramsey: Abstract; Fig 5). Hindson teaches that samples are any substance that can be used in sample processing, where a sample can comprise one or more of whole cells, chromosomes, polynucleotides, organic molecules, proteins, nucleic acids, polypeptides, carbohydrates, saccharides, sugars, lipids, enzymes, restriction enzymes, ligases, polymerases, and barcodes (e.g., including barcode sequences, nucleic acid barcode sequences, barcode molecules), among others (see Hindson: [0252]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the particles of modified Grisham to comprise nucleic acid barcodes as taught by Hindson, because Hindson teaches a range of options for a sample that can be used in sample processing for sequencing applications (see Hindson: [0252]).


Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grisham et al (WO 2016/019393, see attached document, already of record) in view of Kapur et al (US 2016/0123857), Picot et al (A biomimetic microfluidic chip to study the circulation and mechanical retention of red blood cells in the spleen, American Journal of Hematology, Vol 90, No 4, April 2015, as cited on the IDS dated Apr 22, 2019, already of record) and in further view of Kumaran et al (US 2015/0367344, already of record) and Groisman et al (A Microfluidic Rectifier: Anisotropic Flow Resistance at Low Reynolds Numbers, Physical Review Letters, 2004, Vol 92, No. 9, pp. 094501-1 to 094501-4, see attached document, already of record).

Regarding Claim 35, modified Grisham teaches all the limitations as applied to Claim 1. Modified Grisham teaches systems to propel particles through the device that is fluidically connected to the inlet or outlet of the device directly or indirectly (see Grisham: [00658]-[00659]). 
Modified Grisham does not teach “wherein said channel comprises at least one passive valve”. 
However, Kumaran teaches the analogous art of microfluidic devices for processing fluids (see Kumaran: Abstract). Kumaran teaches that the inlet fluid sources are connected using valves that can be either passive or active, where passive valves connected to the inlet can prevent back flow, permitting flow in only one direction (see Kumaran: [0104]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the inlet of modified Grisham to comprise a passive valve as taught by Kumaran, because Kumaran teaches that use of passive valves prevents back flow and ensures that the fluid flows in only one direction (see Kumaran: [0104]).

Modified Grisham teaches a balancer connected to the outlet of the device, where the balancer is configured to balance the fluidic resistance of the system (see Grisham: [0005]; [00362]).
Modified Grisham does not teach “at least one rectifier and said at least one filter feature is disposed between said at least one passive valve and said at least one rectifier”. 
However, Groisman teaches the analogous art of microfluidic control of flow, specifically microfluidic rectifiers (see Groisman: Abstract). Groisman teaches the construction of microfluidic rectifiers for microfluidics, where the rectifier has distinct resistances depending on the direction of the fluid, and where the rectifier functions as a dynamic valve without any additional moving parts to control flow resistances (see Groisman: Page 094501-1, left column, 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the balancer of modified Grisham to be a rectifier as taught by Groisman, because Groisman teaches that the rectifier functions as a dynamic valve without any additional moving parts to control flow resistances (see Groisman: Page 094501-1, left column, final partial paragraph; Page 094501-4, left column, final partial paragraph to right column, final paragraph; Fig 1). The combination made would result in the filter features being disposed between the passive valve and the rectifier. 


Response to Arguments
Applicant's Arguments, filed on Jun 22, 2021, towards the previous prior art rejections on Page(s) 5-8 have been fully considered but are moot as they are towards the amended claims and do not apply to the current rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797